Title: Horatio G. Spafford to Thomas Jefferson, 23 January 1815
From: Spafford, Horatio Gates
To: Jefferson, Thomas


          Esteemed Friend,  Albany, 1 Mo. 23, 1815.
          I was duly honored w a late date; and as I am always happy to have  thy health remains good, so I always esteem it  favor to receive thy Letters.
          
          The within will ow I am busying myself this Winter, & I expect  a pretty respectable Collection. I am, besides  printing a small pamphlet, a copy of which I design for thee; & I am in hopes it may amuse thee for a few hours. I wish I had permission to dedicate it to thee. The title is
          “Some Cursory Observations on the ordinary construction of wheel-carriages: with an attempt to Show how they may be improved;—whereby a saving may be in the made in the power applied, & the danger of upsetting most effectually prevented.” I have Patented the i.
          In a Letter from  President Adams, of the 2d inst., he enquires, “Did you see Mr. Jefferson on your late tour, & how does he do?” I also  his Son, by the late dispatches from our Ministers  fervent prayers for the long continuance of thy  I tender thee assurances of my gratitude & 
          Horatio G. Spafford.
        